DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Declaration
The Declaration under 37 CFR 1.132, filed 3/22/2021, has been fully considered and is persuasive in part, as discussed below.
Declarant alleges that the invention gives unexpected results and discusses the evidence provided in the Specification.  However, the evidence fails to demonstrate unexpected results commensurate in scope with the claims, as discussed below.
The inventive glyoxalated polymers g-pam 1, g-pam 2 and g-pam 3 were made using a base cationic copolymer of 91.4 wt-% acrylamide (AAM) and 8.6 wt-% diallyldimethylammonium chloride (DADMAC) and having molecular weights of 20,500 Da, 46,100 Da and 79,400 Da, respectively, and the cationic copolymer reacted with glyoxal in a weight ratio of glyoxal:cationic copolymer of 23:77 (dry basis) at a total solids concentration of 1%, a pH of 10.5 and a temperature of 20°C for 120 minutes.  
Comparative g-pam 1 was made according to Example 1 from Guerro et al (US 4,605,702) using a base cationic copolymer of 80 wt-% AAM and 20 wt-% DADMAC and having a molecular weight of 3,070 Da, and the cationic copolymer reacted with glyoxal in a weight ratio of glyoxal:cationic copolymer of 6.6:93.4 at an unspecified total solids concentration, a pH of 8 and an unknown temperature for 5.7 hours.
Comparative g-pam 2 was made according to Example 1 from Coscia et al (US 3,556,932) using a base cationic copolymer of 97.8 mol-% AAM and 2.2 mol-% :cationic copolymer of about 16.5:83.5 at a 11% solids concentration, a pH starting at 8 and lowered gradually during reaction to keep a steady reaction rate until a desired viscosity as an 11% solution at 30°C was reached, time of reaction being unknown.
Comparative g-pam 3 was made by the same method as comparative g-pam 2 using a base cationic copolymer having a molecular weight of 20,500 Da.
The inventive and comparative g-pam polymers are significantly different in many variables including base polymer composition, ratio of glyoxal:cationic copolymer used, solids concentration of reacting solution, pH and temperature of reacting solution and molecular weight, and using different parameters to determine the point in time at which the reaction is quenched (which relates in part the amount of glyoxal reacted).  There is insufficient evidence to support unexpected results of the claimed invention based on molecular weight and/or solids concentration alone.
In addition, the evidence discussed compares the inventive compositions with prior art that was not used in the rejections, thus cannot show unexpected results over the prior art used in the rejections.
The evidence is also not commensurate in scope with the invention claimed in Claim 1, which embodies a g-pam made using a base cationic copolymer of 5-95 wt-% AAM and 5-95 wt-% DADMAC and having a molecular weight  from 20,500 to about 46,100 Da, the cationic copolymer reacted with glyoxal in a dry weight ratio of glyoxal:cationic copolymer of about 5 to about 40:about 95 to about 60 at a total solids 
The arguments pertaining to the cited prior art are convincing in that the cited prior art is deemed to not disclose invention currently claimed with sufficient specificity to be anticipatory.  The anticipation rejections are hereby withdrawn.  The rejections based on obviousness are maintained, with modifications to address the amended claims.
Regarding the examples in the prior art, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
It is also noted that, as emphasized by Declarant, sampled F and G of Wright et el have molecular weights for the base cationic polymer of 64,000 and 13,000, which bracket the claimed molecular weights.  It is also discussed in the rejection that Wright et al discloses a molecular weight of 25,000 as suitable.  Lu et al discloses a base 
The reactants (AAM/DADMAC base polymer and GLY), relative amounts of AAM, DADMAC and GLY, base polymer molecular weight; and reaction conditions (aqueous mixture, concentration, pH) disclosed by the cited art significantly overlay the claimed reactants, amounts thereof and reaction conditions and, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention from the disclosure of Wright et al to select claimed amounts of claimed reactants, the base polymer having a claimed molecular weight, and conduct a glyoxalation reaction under claimed conditions, with a reasonable expectation of success in obtaining a  suitable cellulose reactive polyvinylylamide adduct.

Response to Arguments
Applicant’s arguments, filed 3/22/2021, have been fully considered and are persuasive in part.  Applicant further emphasizes some of the arguments set forth in the Declaration discussed above.  The arguments are convincing in that the cited prior art is deemed to not disclose the claim as amended with sufficient specificity to be 
The indicated rejections have been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-9, 11, 13-16, 20 and 22-24 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wright et al (US 7875676 or 8703847).  Wright et al ‘847 issued from a divisional application of U.S. Application No. 11/895923, which issued as U.S. Patent No. 7875676.  Therefore, Wright et al ‘676 has the same disclosure as Wright et al ‘847.  Citations used herein are from Wright et al ‘676.
Claims 9, 11 and 13-14:  Wright et al discloses a method of preparing a cellulose reactive polyvinylamide adduct (Abs) by reacting an aqueous mixture of a vinylamide polymer, preferably an acrylamide (hereinafter AAM) polymer, and preferably glyoxal (hereinafter GLY) at a polymer concentration less than about 4%, which overlays the claimed range, at the onset of functionalization and at 10, 20, 30, 40 and 50% of completion of the glyoxalation reaction, (col 2, lines 60 to 67; col 3, lines 19-22 and 26-30; col 6, lines 43-44; col 8, line 55).  The reaction is conducted at a catalytic pH, preferably in the range of 7 to 13, for example a pH of 8 to 12 (col 8 line 64 to col 9, line 3), which overlays the claimed range.

Using 58.04 for the molecular weight of GLY, 71.08 for AAM and 161.67 for DADMAC, four sets of calculations were made: For a reaction between a cationic copolymer having a weight ratio of AAM:DADMAC of 75:25 (which is within the bounds of both Wright’s disclosure and the instant claims) and glyoxal at a molar ratio of AAM:GLY of 3:1 (one limit disclosed by Wright et al), the weight ratio of GLY:AAM/DADMAC copolymer is calculated to be 1:4.9, which is within the claimed range of 5:95 to 40:60 (1:19 to 1:1.5).  A molar ratio of AAM/GLY of 8:1 (another disclosed limit) converts to a weight ratio of GLY:AAM/DADMAC copolymer is calculated to be 1:13, also within the claimed range.  A molar ratio of AAM/GLY of 2:1 (another disclosed limit) converts to a weight ratio of GLY:AAM/DADMAC copolymer is calculated to be 1:3.34, or 23/77, which is the ratio claimed in Claim 13.  
For a reaction between cationic copolymer of having a weight ratio of AAM:DADMAC of 90:10 (which is also within the bounds of Wright’s disclosure and the instant claims)  and glyoxal at a molar ratio of AAM:GLY of 3:1, the weight ratio of GLY:AAM/DADMAC copolymer is calculated to be 1:4.1, which is within the claimed 
One of ordinary skill could easily conceive of many more reaction compositions within the bounds of the disclosure of Wright et al that also fall within the claimed embodiments.
Wright et al discloses that the starting cationic vinylamide polymer has a molecular weight of at least 500, preferably at least 10,000.  Preferable average molecular weight ranges are between 10,000 to about 150,000 or 25,000 (which lies in the claimed range) to about 150,000 (col 6, lines 32-40), each range overlaying the claimed ranges.  
The reactants (AAM/DADMAC base polymer and GLY), relative amounts and ratios of AAM, DADMAC and GLY, base polymer molecular weight; and reaction conditions (aqueous mixture, concentration, pH) disclosed by Wright et al significantly overlay the claimed reactants, amounts thereof and reaction conditions or, at least, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention from the disclosure of Wright et al to select claimed amounts and ratios of claimed reactants, the base polymer having a claimed molecular weight, and conduct a glyoxalation reaction under claimed conditions, with a reasonable 
Claims 1, 3, 5-6, 22 and 24: Wright et al discloses a glyoxalated polyvinylamide thermosetting resin obtained by the inventive method discussed above (col 4, lines 15-28).  As discussed above, Wright et al discloses reacting the AAM/DADMAC polymer and GLY at a polymer concentration less than about 4% at the onset of functionalization and at 10, 20, 30, 40 and 50% of completion of the glyoxalation reaction, which overlays the claimed range (col 2, lines 60 to 67; col 3, lines 19-30; col 6, lines 43-44; col 8, line 55).  Obtaining a cellulose reactive glyoxalated vinylamide copolymer composition in the claimed concentration range in an aqueous medium is disclosed or, at least, would have been obvious from the disclosure of Wright et al.
Claims 7, 15 and 23: Wright et al discloses that the catalyzed reaction at alkaline conditions (a catalytic pH as discussed above) progresses at a rate to obtain the desired reaction preferably in less than 6 hours (360 minutes), or less than 3 hours (180 minutes) or less than one hour (60 minutes) (col 4, lines 50-57), which significantly overlays the claimed ranges.  A reaction time of 30 minutes is used in an example (col 14, lines 25-28).  Alternatively, the length of the reaction is a dependent on concentration, temperature and pH (col 12, lines 46-47), therefore is a result-effective variable that would be optimized by one of ordinary skill in the art to obtain the desired glyoxalated polyvinylamide.  
.

Claims 1-8 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 8435382) as evidenced by Wright et al ‘676.
Claims 1, 3, 5-6, 8, 22 and 24:  Lu et al discloses a composition for use as a paper strengthening agent comprising an aqueous medium and 1% by weight of a glyoxalated polyacrylamide (col 9, lines 24-28; col 13, lines 4-5).  Glyoxalated polyvinylamide polymers are cellulose reactive (see Wright et al ‘676, col 1, lines 25-28; col 2, lines 15-18 for evidence).  The glyoxalated polyacrylamide is obtained by reaction in an aqueous reaction medium of glyoxal and a base acrylamide copolymer containing from about 75% to about 10% by weight of acrylamide monomer and about 25% to about 90% by weight of a cationic monomer (col 3, lines 27-34; col 6, lines 18-25 and 36-58), the base acrylamide copolymer having a molecular weight from about 500 Da to about 100/000 Da (which encompasses the claimed range), for example 3,000 to 20,000 Da (col 3, line 65 to col 4, line 1; col 6, lines 56-57; col 8, lines 33-35), which is considered to slightly overlay the claimed limit of 20,500 Da.  The reaction is conducted at a pH of 7-10, which overlays the claimed range, and a temperature from 15 to 50 °C, which encompasses the claimed range, and with a weight ratio of glyoxal to base polymer ranging from about 0.01:1 to about 0.60:1, or 1:100 to 1:1.67 (col 8, lines 43-48).  

Regarding the total solids concentration during the reaction, the claims are directed to a product.  It is not clear what physical or chemical property is conferred to the final product, which is a cellulose reactive polyvinylamide adduct, by conducting the glyoxalation reaction at a claimed total solids concentration. The claimed limitation appears no more than a method limitation that imparts no patentable weight to the claim. 
Claims 7 and 23: Regarding the time period for the reaction, it is known in the art that the length of the reaction is a dependent on concentration, temperature and pH (for evidence, see Wright et al ‘676, col 12, lines 46-47), therefore is a result-effective variable that would be optimized by one of ordinary skill in the art to obtain the desired glyoxalated polyvinylamide.

Allowable Subject Matter
Claims 25-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Wright et al and Lu et al are the nearest prior art.  The prior art fails to disclose or provide motivation to form the specific glyoxalated polymer composition as claimed with any expectation of obtaining an advantage.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748